DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/8/2019.  These drawings are acceptable.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.
 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1 and the prior art, attention is directed to, for example, Walz (Germany Publication No. DE 10348801 B3).  Note that Walz was previously cited on the PTO-892 mailed on 2/17/2021.  It is also noted that an EPO Machine Translation of Walz is relied upon in the below section.  This translation was provided along with a copy of Walz on 2/17/2021.
Figure 1 of Walz shows a motor spindle comprising a stator unit, which comprises a stator sleeve of a stator housing and at least one motor having a rotatable rotor (6+26) that has at least one rotatable housing element (22).  Please note that the stator sleeve and the stator housing 
As to the rotor unit (9+11), it is rotatable about a rotation axis, which is shown as a dashed line in Figure 1 of Walz.  Note that the rotor unit (9+11) has a rotator shaft (9) as well as a tool receiver (8+25) having a collet for receiving a machining tool.  Be advised that the collet can also be seen below in annotated Figure 1.  Note that at least one bearing unit (29) is provided for rotatably supporting the rotor unit (9+11) in the stator unit.  As to the tool receiver (8+25), it is arranged at an end point of the rotor unit (9+11) such that a front end face of the tool receiver’s (8+25) lever (25) is a foremost end point of a front face of the motor spindle.  Moreover, as can also be seen in annotated Figure 1, a front portion of the stator housing is arranged to be adjacent to the tool receiver (8+25).  
As can be seen in Figure 1 of Walz though, the second electromagnetic drive system (3) is disposed above the tool receiver (8+25) in the axial direction with respect to the perspective of Figure 1.  Based on the foregoing, the drive coils of the stator (5) and the permanent magnets of the rotatable rotor (6+26) of the second electromagnetic drive system (3) are not disposed radially adjacent to the tool receiver (8+25).  If they were radially adjacent, for example, a line extending radially from the rotation axis would intersect the tool receiver (8+25) as well as the drive coils of the stator (5) and the permanent magnets of the rotatable rotor (6+26) of the second electromagnetic drive system (3).  

    PNG
    media_image1.png
    930
    835
    media_image1.png
    Greyscale

Thus, Walz does not teach, “wherein the second electromagnetic drive system, which has the drive coils of the stator and the permanent magnets of the rotatable rotor, is arranged in the front portion of the stator housing such that both the drive coils of the stator and the permanent magnets of the rotatable rotor are arranged radially adjacent to the tool receiver.”  
Walz also does not
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Walz so as to produce the present invention as set forth in independent claim 1.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 1.
Lastly, claim 11, which is drawn to “A machine tool”, is allowable since it contains all of the elements of allowable claim 1.  This is because the “machine tool” of claim 11 comprises “the motor spindle according to claim 1”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        




/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722